Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1, 16, 19, 29-33, 35, 38, 42, 81, 84-108 and 110-119 are all the claims.
2.	Claim 109 is canceled and Claims 1, 16 and 110-112 are amended in the Response of 5/5/2022.
3.	Applicant’s election without traverse of species for SEQ ID NO: 4 (linker) and claim 35 (effector cell type) in the reply filed on 12/30/2020 is acknowledged.
4.	Claims 1, 16, 19, 29-33, 35, 38, 42, 81, 84-108 and 110-119 are all the claims under examination.
5.	This Office Action is final. 

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
6.	The rejection of Claims 1, 16, 19, 29-33, 35, 38, 42, 81 and 84-119 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn for the pending claims and moot for the canceled claim.
a) The rejection of Claims 1, 16, 19, 29-33, 35, 38, 42, 81 and 84-119 for the CDR1-3 of IGK V1-39/jk1 or IGK V1-39/jk5 having 0-5 amino acid substitutions thereto as set forth in Claim 1 is moot and withdrawn. Applicants have deleted the phrase “having 0-5 amino acid substitutions thereto.”
b) The rejection of Claims 109-110 for failing to include the sequence identifiers for the CDR sequences of > 4 amino acids in length as pursuant to 37 CFR 1.812-1.825 is withdrawn for the pending claim(s) by way of amendment to correct the deficiency and moot for the canceled claim(s).
c) The rejection of Claims 109-110 for the parenthetical text in the phrase “(according to IMGT)” is withdrawn for the pending claim(s) by way of amendment to correct the deficiency and moot for the canceled claim(s).
.
Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	The rejection of Claims 1, 16, 19, 29-33, 35, 38, 42, 81 and 84-119 is/are rejected under 35 U.S.C. 103 as being obvious over 9914777 (issued 3/13/2018 with priority to 7/10/2015; “’777”) in view of Spiess (892 form) is moot for the canceled claim(s) and maintained for the pending claims.
	a) Applicants allege nowhere in the ‘777 patent is a teaching or suggestion of a multivalent antibody that comprises at least three binding domains that can bind to at least three different epitopes. And the Office does not cite to any part of the ‘777 patent for even a suggestion of a multivalent antibody that comprises at least three binding domains that can bind to at least three different epitopes.
	Response to Arguments
	Contrary to Applicants assertion, ‘777 teaches non-conventional antibodies comprising multivalent formats using per se language for “multivalent”:
“The invention also provides a derivative and/or analogue of an antibody of the invention. Such a derivative and/or analogue has the VH/VL domains of an antibody of the invention, preferably including the common light chain variable region as defined elsewhere herein…The derivative can also be in a multivalent format, preferably a bispecific format wherein one of the VH/VL domains of an antibody comprises a heavy chain variable region/light chain variable region (VH/VL) combination that binds CD3 of the invention and at least one other VH/VL domain of an antibody that binds an antigen that is not a CD3 antigen. The at least one other VH/VL domain of an antibody preferably binds a tumor antigen, preferably CLEC12A. Multivalent formats are easily produced for instance by producing the derivative as a fusion protein with or without suitable and/or the conventional peptide linker or spacer between the VH/VL domains.” Here the teaching specifically encompasses a multivalent antibody that has a CD3 binding domain and “at least one other VH/VL domain that is not CD3”, which in plain language is one having at least three different epitopes according to the instant generic Claim 1. ‘777 substantiates the art-known recognition of multivalent antibodies being “easily produced” to the extent results are expected.

	b) Applicants allege Spiess does not teach or suggest multivalent antibodies comprising three binding domains having specificity for three different epitopes.
	Response to Arguments
	Contrary to Applicants assertion, Speiss expressly teaches under section 2.2 multispecific antibodies by appending IgG. Combining DVD-IgG with other technologies can be used to vary the valency and extend the range of specificities. For example, a tetravalent and tetraspecific antibody (1 + 1 + 1 + 1 antigen binding valency) known as CRTB6 that binds EGFR, HER2, HER3 and VEGF was generated combining DVD-Ig with knobs-into-holes and CrossMab technologies. One potential of appended bispecific bispecific antibodies is that they can enable the simultaneous binding of antigen to all variable domains and provide a higher specific binding capacity. 
	Spiess explicitly teaches the promise of multivalent formats comprising a core antibody with appended binding domains:

    PNG
    media_image1.png
    214
    407
    media_image1.png
    Greyscale

	Thus the many advantages of the multivalent format is provides the motivation to create such constructs for targeting low abundant proteins or enabling longer dosing intervals. Such constructs preserve the avidity to receptors and provides an extended distance between the bound epitopes by placing the additional binding domains at the distal ends of the heavy chain. The flexibility to choose different epitope valencies and to create antigen binding at the carboxy terminus to create monovalent binding in some domains while conserving the binding capacity of the other binding domains.
	The rejection is maintained.

Conclusion
8.	No claims are allowed.
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNN A BRISTOL/Primary Examiner, Art Unit 1643